Title: [Diary entry: 14 May 1791]
From: Washington, George
To: 

Saturday 14th. A little after 6 Oclock, in Company with Genl. McIntosh Genl. Wayne the Mayor and many others (principal Gentlemen of the City) I visited the City, and the attack & defence of it in the year 1779, under the combined forces of France and the United States, commanded by the Count de Estaing & Genl. Lincoln. To form an opinion of the attack at this distance of time, and the change which has taken place in the appearance of the ground by the cutting away of the woods, &ca., is hardly to be done with justice to the subject; especially as there is remaining scarcely any of the defences. Dined to day with a number of the Citizens (not less than 200) in an elegant Bower erected for the occasion on the Bank of the River below the Town. In the evening there was a tolerable good display of fireworks.